Title: Gaetano Drago to George Washington, 24 December 1790
From: Drago di Domenico, Gaetano
To: Washington, George


Genoa, 24 Dec. 1790. He had applied to the Congress for consulship at Genoa. “Several friends of Mr. Peter [i.e., Pierce] Butler a Member  of the Congress, who are also mine had made me hope that under his Auspices Corroborated by your Excellencies Authority I could hope to obtain my Intent.” Encloses his petition and hopes to serve “without any view of Interest, your New Rising Republic” because appointment of a representative there would advance its commerce and also “the probability of making a Truce with the Barbary Regencies by means of a Contribution far inferior to the advantages that would accrue from a free Navigation.” Should his appeal be read by “a Person the most Worthy and well deserving of Liberty and the Most Respectable in the Annals of Our Age,” he would regard it as one of the happiest events of his life.
